Claims 1-5, 28 and 36 are allowed.

ELECTION/RESTRICTIONS
Newly amended claims changed the invention and are withdrawn
Applicant elected without traverse Group I (composition) in the reply filed on 9/15/2020. Claims 12, 13, 16, 17, 20, 23, 26 and 27 were in composition Group I but were amended by the current response to change the invention to a method for treating cancer, instead of the composition.  Consequently, these claims are now drawn to a different invention and are, therefore, withdrawn.

Restriction between the composition and kit containing the composition and the species election requirement are withdrawn
Claims 1-5, 28 and 36 are allowable. The 05/15/2020 restriction requirement has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. Specifically, the restriction requirements between Inventions I (composition) and III (kit) and all of the species election requirements at page 4 of the 05/15/2020 restriction requirement are withdrawn. Claims 5 and 28 are no longer withdrawn from consideration. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction 

NONELECTED SUBJECT MATTER CANCELLED
This application is in condition for allowance except for the presence of Claims 12, 13, 15-20 and 23-27 are directed to inventions nonelected without traverse. Accordingly, Claims 12, 13, 15-20 and 23-27 have been canceled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 12, 13, 15-20 and 23-27 are cancelled.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS E SIMMONS/Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629